    

  
  
  

       
    

 

U.S. DISTRICT C
NORTHERN DISTRICT OF tex ‘AS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEKAS
AMARILLO DIVISION OCT - 4 2019
BEST WESTERN INTERNATIONAL, § CLERK We
§ De
Plaintiff, § eey
§
v. § CIVIL ACTION NO. 2:19-CV-48-Z-BR
§
CERTAIN UNDERWRITERS AT §
LLOYD’S OF LONDON SUBSCRIBING §
TO POLICY NO. SHU-GL0035-04, and §
ENGLE MARTIN & ASSOCIATES, LLC, §
§
Defendants. §

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS

On June 14, 2019, the United States Magistrate Judge entered findings and conclusions on
Plaintiff's Motion to Remand (ECF 7). The Magistrate Judge RECOMMENDS that Plaintiffs
motion (ECF 7) be DENIED. No objections to the findings, conclusions, and recommendation
have been filed. After making an independent review of the pleadings, files, and records in this
case, and the findings, conclusions, and recommendation of the Magistrate Judge for clear error,
the Court concludes that the findings and conclusions are correct.

The central issue before the Court is whether the amount in controversy exceeds $75,000.
See 28 U.S.C. §§ 1332(a); 1446(c)(2)(B). Considering (1) the amount plead by Plaintiff ($54,000),
(2) statutory interest of 18% per annum, and (3) reasonable and necessary attorney’s fees, the Court
affirms the Magistrate Judge’s finding that Plaintiff would likely recover more than $7,320 in
reasonable and necessary attorney’s fees if it prevailed in this case. Based on a preponderance of

the evidence and for the reasons set forth in the Magistrate Judge’s findings, conclusions, and

 
recommendation, the Court finds that the amount in controversy, more likely than not exceeds
$75,000, exclusive of interest and costs.

It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED. Plaintiff's Motion to Remand (ECF 7) is DENIED.

SIGNED October 4, 2019.

 

Le Ua a J. EspisteicT
ITED STAT Is DISTRICT JUDGE
